Case: 11-51130     Document: 00512003440         Page: 1     Date Filed: 09/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 28, 2012
                                     No. 11-51130
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

REYNALDO MARTINEZ-CHAVEZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-288-1


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Reynaldo Martinez-Chavez (“Martinez”) appeals the 24-month sentence
of imprisonment imposed following his guilty plea conviction of being illegally
present in the United States after deportation. He challenges the district court’s
decision to depart from the guideline range of eight to 14 months of
imprisonment pursuant to U.S.S.G. § 4A1.3.
        We review the district court’s decision to depart upwardly and the extent
of that departure for abuse of discretion. United States v. Saldana, 427 F.3d

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51130    Document: 00512003440        Page: 2   Date Filed: 09/28/2012

                                   No. 11-51130

298, 308 (5th Cir. 2005). A sentencing court does not abuse its discretion in
deciding to depart upwardly when its reasons for doing so advance the objectives
set forth in 18 U.S.C. § 3553(a)(2), are authorized by 18 U.S.C. § 3553(b), and are
justified by the facts of the case. Id. at 310.
      The record reveals that Martinez had numerous convictions and associated
sentences that did not result in criminal history points. In deciding to depart
upwardly, the district court found that there was a strong likelihood the
defendant would commit other crimes and that a sentence in the 21 to 27-month
range was necessary to provide proper deterrence to Martinez and to protect the
public. In view of the many convictions that were not reflected in Martinez’s
criminal history category, there was no abuse of discretion in the district court’s
decision to upwardly depart. See United States v. Pennington, 9 F.3d 1116, 1118
(5th Cir. 1993).
      Martinez argues that the extent of the departure was excessive and that
the 24-month sentence of imprisonment was substantively unreasonable. He
asserts that his prior convictions have been for relatively minor offenses that
occurred during his youth and that his criminal record is connected to his
problem with alcohol. He also points out that he had no convictions between
1998 and 2008.
      In general, we review the reasonableness of a sentence in light of the
§ 3553(a) factors. United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
Cir. 2009). As noted above, in light of Martinez’s many previous convictions, the
district court found a high risk of recidivism and imposed a 24-month sentence
to deter him from committing future crimes and to protect the public.
Accordingly, “the same factors that lead us to conclude that a departure was not
unreasonable also lead us to conclude that the extent of the departure” and
resulting sentence were not unreasonable. See United States v. Jones, 444 F.3d
430, 434, 442 (5th Cir. 2006).
      AFFIRMED.

                                         2